State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 29, 2016                   107588
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RAMONN S. DRISCOLL,
                    Appellant.
________________________________


Calendar Date:   November 15, 2016

Before:   Garry, J.P., Egan Jr., Devine, Clark and Mulvey, JJ.

                             __________


     Teresa C. Mulliken, Harpersfield, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (John R.
Thweatt of counsel), for respondent.

                             __________


Devine, J.

      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered March 2, 2015, convicting defendant
upon his plea of guilty of the crime of criminal possession of a
controlled substance in the third degree.

      On the afternoon of March 16, 2014, a sheriff's deputy
stopped a vehicle in the Town of Southport, Chemung County after
observing that it had a temporary inspection sticker. Defendant
was the driver of the vehicle and fled on foot before the deputy
could approach. The deputy pursued defendant but lost him, then
returned to the abandoned vehicle in order to have it towed. At
that point, the deputy looked into the vehicle's window and
observed a plastic baggie on the front seat of the vehicle
containing packets of what appeared to be and, in fact, was crack
                              -2-                107588

cocaine.

      Defendant was apprehended later that day and was eventually
charged in an indictment with two drug offenses. His motion to
suppress the evidence recovered as a result of the traffic stop
was denied, after which he pleaded guilty to criminal possession
of a controlled substance in the third degree in full
satisfaction of the indictment. County Court sentenced him, as
agreed, to a prison term of three years to be followed by
postrelease supervision of two years. Defendant now appeals,
arguing that County Court erred in denying his suppression
motion.

      Inasmuch "as defendant did not waive his right to appeal,
his challenge to the denial of his suppression motion survives
his guilty plea and, since he entered a guilty plea thereafter,
harmless error analysis is inapplicable" (People v King, 137 AD3d
1424, 1425 [2016], lv denied 27 NY3d 1070 [2016]; see CPL 710.70
[2]). Upon the merits, defendant's suppression motion should
have been granted, as the People failed to meet "their initial
burden of showing that the stop was lawful" (People v Allen, 90
AD3d 1082, 1085 [2011]; see People v Willette, 42 AD3d 674, 675
[2007], lv denied 9 NY3d 883 [2007]). In order for a traffic
stop to pass constitutional muster, before making the stop, "a
police officer [must have] probable cause to believe that the
driver of an automobile has committed a traffic violation"
(People v Robinson, 97 NY2d 341, 349 [2001]; accord People v
Guthrie, 25 NY3d 130, 133 [2015]). An officer has probable cause
to effect a stop if he or she can "articulate credible facts
establishing reasonable cause to believe that someone has
violated a law" (People v Robinson, 97 NY2d at 353-354; see
People v King, 137 AD3d at 1425).

      The deputy who made the stop was the sole witness at the
suppression hearing, and he testified that he stopped defendant's
vehicle because it had a temporary inspection sticker. The
deputy candidly admitted that he had no idea whether the sticker
was valid when he made the stop, nor did he indicate that the
temporary sticker gave him any other reason for suspicion. He
instead stated that his "general practice" was to stop any
vehicle he encountered with a temporary inspection sticker in
                              -3-                  107588

order to "ensure [that the sticker had] not expired." It is
entirely proper to operate a motor vehicle with a temporary
inspection sticker under certain circumstances and, as a result,
the display of one does not constitute grounds for a traffic stop
absent a "specific articulable basis" to believe that illegality
is afoot (People v Bowdoin, 89 AD2d 986, 987 [1982]; see Vehicle
and Traffic Law § 306 [b]; People v Perez, 149 AD2d 344, 345
[1989]). The practice of stopping any vehicle with a temporary
inspection sticker, without more, represents impermissible "idle
curiosity" as to the sticker's validity rather than the
"reasonable suspicion" of illegality needed to effect a traffic
stop (People v Ingle, 36 NY2d 413, 420 [1975]; see People v
Sobotker, 43 NY2d 559, 563-564 [1978]; People v Simone, 39 NY2d
818, 819 [1976]). Thus, we reverse "County Court's order
[denying] defendant's motion to suppress all evidence obtained as
a result of [the illegal traffic stop] and, pursuant to CPL
470.55 (2), vacate defendant's guilty plea and restore the action
to its prepleading status" (People v Samuels, 270 AD2d 779, 781
[2000]).

      Defendant's remaining arguments are rendered academic in
light of the foregoing.

     Garry, J.P., Egan Jr., Clark and Mulvey, JJ., concur.


      ORDERED that the judgment is reversed, on the law, guilty
plea vacated, motion to suppress granted and matter remitted to
the County Court of Chemung County for further proceedings not
inconsistent with this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court